DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied. For instance, line 1 recites “Systems and methods are disclosed for using machine-learning techniques ...”. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 recites “A computer-readable medium …”, and Applicant’s current specification [See pg. 33 lines 9-13] discloses that “the storage medium 808 may be volatile or nonvolatile, removable or nonremovable … but not limited to, a hard drive, solid state drive, … and/or the like”.
When nonfunctional descriptive material is recorded on some computer-readable medium, in a computer, or on an electromagnetic carrier signal, it is not statutory since no requisite functionality is present to satisfy the practical application requirement.  Merely claiming nonfunctional descriptive material stored in a computer-readable medium, in a computer, or on an electromagnetic carrier signal does not make it statutory.  A product is a tangible physical article or object or some form of matter, which a signal is not.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,855,840.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,855,840 recites “A method for automatically conducting risk assessments for telephony communications, the method comprising: receiving, by an endpoint communication device, information representing an incoming call; processing, by the endpoint communication device, the information representing the incoming call using a model for assessing risk of incoming calls to determine a category and a likelihood value for the incoming call, wherein the model for assessing risk of incoming calls was generated based on a set of call log records; and processing, by the endpoint communication device, the incoming call using at least one of the category and the likelihood value”, and claim 1 of the present application recites “A method for automatically conducting risk assessments for calls to an endpoint communication device, the method comprising: receiving, by a risk processing engine, a message associated with an incoming call; extracting, by the risk processing engine, identifying data from the message; retrieving, by the risk processing engine, information about past calls associated with the identifying data; determining, by the risk processing engine, a likelihood that an origin of the incoming call is spoofed, wherein the determining includes comparing the information about past calls to the message; and in response to determining that the likelihood that the origin of the incoming call is spoofed is greater than a predetermined threshold, causing a warning to be presented to a user of the endpoint communication device”.

Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,855,840.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,855,840 recites “An endpoint communication device configured to: receive information representing an incoming call; process the information representing the incoming call using a model for assessing risk of incoming calls to determine a category and a likelihood value for the incoming call, wherein the model for assessing risk of incoming calls was generated based on a set of call log records; and process the incoming call using at least one of the category and the likelihood value”, and claim 8 of the present application recites “An endpoint communication device comprising: a processor; and a memory storing instructions that, in response to execution by the processor, cause the device to perform actions comprising: receiving a message associated with an incoming call; extracting identifying data from the message; retrieving information about past calls associated with the identifying data; determining a likelihood that an origin of the incoming call is spoofed, wherein the determining includes comparing the information about past calls to the message; and in response to determining that the likelihood that the origin of the incoming call is spoofed is greater than a predetermined threshold, presenting a warning to a user of the endpoint communication device”.

Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,855,840.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 10,855,840 recites “A non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors of an endpoint computing device, cause the endpoint computing device to perform actions for automatically conducting risk assessments for telephony communications, the actions comprising: receiving, by the endpoint communication device, information representing an incoming call; processing, by the endpoint communication device, the information representing the incoming call using a model for assessing risk of incoming calls to determine a category and a likelihood value for the incoming call, wherein the model for assessing risk of incoming calls was generated based on a set of call log records; and processing, by the endpoint communication device, the incoming call using at least one of the category and the A computer-readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors of a computing device, cause the computing device to perform actions for automatically conducting risk assessments for calls to an endpoint communication device, the actions comprising: receiving a message associated with an incoming call; extracting identifying data from the message; retrieving information about past calls associated with the identifying data; determining a likelihood that an origin of the incoming call is spoofed, wherein the determining includes comparing the information about past calls to the message; and in response to determining that the likelihood that the origin of the incoming call is spoofed is greater than a predetermined threshold, causing a warning to be presented to a user of the endpoint communication device”.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dugan et al. (US Patent 6,363,411) teach an intelligent network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486.  The examiner can normally be reached on 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652